Citation Nr: 0213594	
Decision Date: 10/03/02    Archive Date: 10/10/02

DOCKET NO.  96-23 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right shoulder disability, on a direct, to include 
presumptive, basis. 

2.  Entitlement to service connection for arthritis of the 
shoulders, knees and feet, to include as secondary to the 
service-connected disability of flat feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to May 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 1995 and February 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  

In December 1999, the Board remanded the appeal to the RO for 
further development.  The Board notes that the RO failed to 
readjudicate the issue of whether new and material evidence 
was submitted to reopen a claim of entitlement to service 
connection for a right shoulder disability, on a direct, to 
include presumptive, basis as was directed in the December 
1999 remand.  The United States Court of Appeals for Veterans 
Claims (the Court) held in Stegall v. West, 11 Vet. App. 268, 
271 (1998), that a remand by the Board confers on an 
appellant the right to VA compliance with the terms of the 
remand order and imposes on the Secretary a concomitant duty 
to ensure compliance with those terms.  The Court also held 
that "where . . . the remand orders of the Board . . . are 
not complied with, the Board itself errs in failing to insure 
compliance." Id.  However, in light of the Board's favorable 
determination contained herein with regard to the right 
shoulder new and material evidence claim, and the RO's prior 
on the merits adjudication of the veteran's right shoulder 
direct service connection claim, with notice to the veteran, 
the veteran is not adversely impacted by the Board's 
adjudication of the new and material evidence issue in the 
first instance, nor subsequent de novo adjudication on the 
merits.


FINDINGS OF FACT

1.  A RO December 1995 rating decision denial of service 
connection for a right shoulder disability, on a direct, to 
include presumptive, basis was not appealed.

2.  Evidence received since the December 1995 RO denial of 
service connection for a right shoulder disability, on a 
direct, to include presumptive, basis, considered in 
conjunction with the record as a whole, is new, bears 
directly upon the specific matter under consideration, and is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  Service connection is established for bilateral pes 
planus evaluated as 10 percent disabling.

4.  Arthritis of the shoulders, knees and feet are not shown 
by competent medical evidence to be causally related to or 
aggravated by service, or a service connected disability. 


CONCLUSIONS OF LAW

1.  The December 1995 RO rating decision denial of service 
connection for a right shoulder disability on a direct, to 
include presumptive, basis is final, and new and material 
evidence has been received to reopen the claim.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991 & Supp. 2002); 38 C.F.R. § 3.156 (as 
in effect prior to August 29, 2001).

2.  Arthritis of the shoulders, knees or feet was not 
incurred in or aggravated by active service, nor proximately 
due to or aggravated by a service-connected disability.  
38 U.S.C.A. § 1110 (Supp. 2002); 38 C.F.R. §§ 3.303, 3.310(a) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of his 
claims and its duty to notify the veteran of any information 
and evidence needed to substantiate and complete his claims 
under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001).  By virtue of the rating 
decisions, statement of the case, supplemental statements of 
the case, and a letter issued by the RO in May 2000, the 
veteran was given notice of the reasons and bases for the VA 
denials, the information and evidence necessary to 
substantiate the veteran's claims, as well as the applicable 
law.  Specifically, in compliance with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), a February 2002 
supplemental statement of the case from the RO apprised the 
veteran of the development the VA would attempt to perform, 
and the evidence the veteran needed to provide.  There is no 
indication that this correspondence was returned as 
undeliverable.  As such, the Board finds that this 
correspondence clearly satisfied VA's duty to notify the 
veteran of the information and evidence necessary to 
substantiate his claims.  

The Board points out that the RO requested in May 2000 that 
the veteran furnish any evidence showing that he had been 
treated for his claimed disabilities since service.  Post-
service private and VA clinical reports have been obtained.  
The veteran was afforded VA examinations on multiple 
occasions relative to the disabilities at issue.  There is no 
indication that outstanding records exist.

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200 (2001).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once an RO decision becomes final 
under section 7105(c), absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by the Department of Veterans Affairs (VA).  38 
U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (as in effect prior to August 29, 2001).  Under 
this standard, new evidence may be sufficient to reopen a 
claim if it contributes to a more complete picture of the 
circumstances surrounding the origin of a veteran's 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).

VA is required to review for its newness and materiality the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  See Evans v. Brown, 9 Vet. App. 273 (1996).  In the 
present appeal, the veteran was informed of the last final 
disallowance of the claim for service connection for a right 
shoulder disability, on a direct, to include presumptive, 
basis, by rating decision in December 1995.  Therefore, the 
Board must review, in light of the applicable law, 
regulations, and the decisions of the United States Court of 
Appeals for Veterans Claims (Court) cases regarding finality, 
the additional evidence submitted since that determination.  
In order to do so, the Board will describe the evidence which 
was of record at that time, and the evidence presented 
subsequently. The prior evidence of record is vitally 
important in determining newness and materiality for the 
purposes of deciding whether to reopen a claim.  Id.

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.03(a).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to at least a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).

As is also contended in this case, where a disability is 
proximately due to or the result of a service-connected 
disease or injury, it will also be service connected.  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  See 38 C.F.R. § 3.310(a).  In 
addition, service connection is permitted for aggravation of 
a nonservice-connected disability caused by a service-
connected disability.  See Allen v. Brown, 7 Vet. App. 439, 
448 (". . . when aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability . . . over and above 
the degree of disability existing prior to the 
aggravation.").

The veteran's service medical records are silent for any 
reference to direct trauma to the shoulders, knees or feet.  
No such injuries are mentioned in connection with the records 
pertaining to the veteran's fall in January 1953, which led 
to trauma in his hands.

Various treatment reports from VA facilities and private 
physicians dating back to 1979 indicate that the veteran 
suffered from pain in his feet and his back.  A November 1978 
VA examination noted the veteran to have a diagnosis of 
degenerative arthritis.  

The December 1995 rating decision, which denied entitlement 
to service connection for a right shoulder disability on a 
direct, to include presumptive, basis, found that the 
evidence of record at that time demonstrated that arthritis 
of the right shoulder was initially demonstrated years after 
service, and had not been shown by competent evidence to be 
related to service.

On VA examination in August 1996, pursuant to bilateral foot 
X-rays, the diagnoses included degenerative joint disease of 
the feet.

In a statement dated in May 1997, a private physician 
reported that he had treated the veteran since 1991, and 
opined that the veteran's degenerative arthritis was related 
to his service-connected injuries.  A statement from the same 
private physician dated in July 1997 provided the opinion 
that the veteran's arthritis was not related to his flat 
feet, but was related to the marching and working that he did 
while he was in the military.  Another statement from the 
same physician, in August 1997, reflected the same opinion, 
that the veteran's arthritis, including of the knee and 
shoulder joints, was related to the marching and working in 
the cold weather while in the military.

The veteran underwent a VA examination in November 1997.  
While the examiner diagnosed the veteran with degenerative 
joint disease of the knees and shoulders, he added in a 
statement dated in December 1999 that, following a review of 
the evidence in the case, it was his opinion that there was 
no relationship between arthritis anywhere in the veteran's 
joints and flat feet.  

In a statement dated in June 1998, the aforementioned private 
physician again opined that the veteran's knee arthritis was 
directly related to his flat feet.

The veteran underwent a VA examination in October 1998.  
Examination of the feet showed little, if any pes planus 
deformity.  The examiner noted that when the veteran stood, 
he had perfectly normal alignment of the lower extremities.  
The examiner further noted there was no malalignment of the 
knees or hips which one could attribute to foot problems.  
The examiner expressed that foot problems, in themselves, 
were not going to cause shoulder problems.  The examiner 
concluded that the veteran had perfectly normal arches, and 
did not have a pes planus deformity.  It was clinically 
opined the veteran had no basis for claiming a knee, hip, 
back or shoulder disability due to foot problems.

In a statement dated in October 1999, H.R.P., D.O., an 
orthopedic surgeon, noted the veteran's complaints of 
bilateral knee pain, shoulder pain, and right wrist pain.  
The physician also noted that based on the veteran's history, 
the problems he was having with those parts of his body were 
secondary to his service-related injury.  

In another statement, in June 2000, Dr. H.R.P. noted that the 
veteran suffered from severe arthritis of the right shoulder, 
and postoperative infection of the left hip.  X-rays showed 
severe degenerative arthritis of the shoulder and his motion 
was significantly limited.

Another statement from Dr. H.R.P., dated in May 2001, noted 
that the veteran had been evaluated in the past but that the 
physician had not reviewed the veteran's military records, 
and was only familiar with the veteran's reported history and 
some post service findings.  The physician stated that based 
upon this history, it was more likely than not that the 
veteran's current conditions were exacerbated or precipitated 
by injuries he sustained in the military.

The veteran underwent a VA examination in February 2002.  At 
that time, the veteran's feet were shown to be without 
significant flat foot deformity.  X-rays noted severe 
osteoarthritis of the shoulders and left knee.  An artificial 
implant was noted in the right knee.  The examiner concluded 
that the x-ray evidence of arthritis is not materially 
related to the veteran's flat feet, and that the veteran did 
not have severe or "fixed" flatfoot problems.  The noted 
arthritic changes in the claimed joints could not be 
attributed in any medical way to the veteran's flexible flat 
feet, which in his opinion, does not lead to arthritic 
changes and is generally well-treated with arch supports, 
which have been done over the years with the veteran. 

The evidence of record at the time of the December 1995 
rating decision did not contain competent evidence of a nexus 
between the post service diagnosis of right shoulder 
arthritis years after service, and service.  The evidence 
submitted subsequent to the December 1995 rating decision 
contains multiple opinions by treating private physicians 
relating current arthritis, to include of the right shoulder, 
to service.  As these opinions were not of record at the time 
of the December 1995 rating decision, they are new.  As they 
relate to the etiology of right shoulder disability at issue, 
namely arthritis, they are material as to the specific matter 
under consideration, entitlement to service connection for 
right shoulder disability on a direct basis, they are so 
significant that they must be considered in order to fairly 
decide the merits of the claim.  As new and material evidence 
has been received as to the claim for service connection for 
a right shoulder disability on a direct, to include 
presumptive, basis, the claim is reopened.

While it has been established that the veteran suffers from 
arthritis of the shoulders, knees and feet, the preponderance 
of the medical evidence is against a finding that such was 
incurred during service or is proximately due to or the 
result of the service-connected bilateral pes planus.  The 
record does not contain any medical evidence showing a 
diagnosis of arthritis in his shoulders, knees or feet in 
service, or within one year of separation from service.  In 
addition, the preponderance of the medical evidence is 
against a finding that the veteran's arthritis is related to 
his service-connected bilateral pes planus.  

The examiner who performed the most recent February 2002 VA 
examination indicated that there was no likely relationship 
between the arthritis of the shoulders, and knees and the 
veteran's bilateral pes planus.  In the absence of medical 
evidence that in some way relates the veteran's arthritis of 
the shoulders, knees or feet to his bilateral pes planus, 
there is no basis for service connection.

The Board further notes that the various assessments by 
private physicians contained in the claims file, which 
indicate that the veteran's arthritis may be related to 
service, and/or service-connected flat feet, are based on the 
subjective history provided by the veteran and/or made 
without any review of the claims file or service medical 
records.  As the Board is not bound to accept medical 
conclusions which are based on a history supplied by the 
veteran, where the history is unsupported by the medical 
evidence, Black v. Brown, 5 Vet. App. 177, 180 (1993), the 
Board does not have to accept such judgments.  See also 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993). 

Based on the record, the Board finds and concludes that the 
preponderance of the evidence is against the veteran's 
claims.  As there is not an approximate balance of positive 
and negative evidence regarding the merits of the veteran's 
claims that would give rise to a reasonable doubt in favor of 
the veteran, the provisions of 38 U.S.C.A. § 5107(b), as 
amended, are not applicable, and the appeal is denied.  


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a right 
shoulder disability on a direct, to include presumptive, 
basis, and the appeal, to this extent, is granted.

Service connection for arthritis of the shoulders, knees and 
feet, to include as secondary to the service-connected 
disability of flat feet, is denied.




		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

